Case: 15-20445   Document: 00513970523   Page: 1   Date Filed: 04/27/2017




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                              No. 15-20445                             FILED
                            Summary Calendar                       April 27, 2017
                                                                  Lyle W. Cayce
                                                                       Clerk
UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

TORI ELYSE ALDRIDGE,

                                         Defendant-Appellant

Cons. w/ No. 15-20446

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

VINCENT WALLACE ALDRIDGE,

                                         Defendant-Appellant


                Appeals from the United States District Court
                     for the Southern District of Texas
                          USDC No. 4:14-CV-3609
                          USDC No. 4:10-CR-185-2
                          USDC No. 4:14-CV-3221
                          USDC No. 4:10-CR-185-1
     Case: 15-20445      Document: 00513970523         Page: 2    Date Filed: 04/27/2017


                                     No. 15-20445
                                   c/w No. 15-20446

Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       The appellants, Tori Elyse Aldridge and Vincent Wallace Aldridge, were
convicted of one count of conspiracy to commit mail and wire fraud; eleven
counts of aiding and abetting wire fraud; one count of conspiracy to engage in
monetary transactions in criminally derived property; and six counts of aiding
and abetting engaging in monetary transactions in criminally derived
property. They appeal from the denial of their motions under 28 U.S.C. § 2255.
       A judge of this court granted the appellants a certificate of appealability
(COA) on the issue of “whether the district court erred in rejecting the claim
that counsel rendered ineffective assistance under Strickland v. Washington,
466 U.S. 668, 687 (1984), by failing to object to venue in the Southern District
of Texas as to the 18 U.S.C. § 1343 wire fraud charges.”                   Although the
appellants discuss numerous issues in their briefs, we address only those
arguments related to the issue specified in the COA. See United States v.
Daniels, 588 F.3d 835, 836 n.1 (5th Cir. 2009).
       The appellants do not contest the district court’s finding that “there is
ample evidence that [they] orchestrated the [relevant] wire transmissions from
the Southern District of Texas.” Rather, they contend that the relevant wire
transmissions did not originate, travel through, or end in that district and that
without proof that those communications “breached” the Southern District of
Texas, venue in that district was improper. The appellants argue that their
respective counsel rendered constitutionally deficient performance in failing to
challenge venue in the Southern District of Texas on this basis, and they assert


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2
    Case: 15-20445     Document: 00513970523     Page: 3   Date Filed: 04/27/2017


                                  No. 15-20445
                                c/w No. 15-20446

that they would have been acquitted of the wire fraud charges if venue had
been challenged.
      To prevail on their claims of ineffective assistance of counsel the
appellants must show (1) that the performance of counsel was deficient and (2)
that the deficient performance prejudiced the defense. See Strickland, 466
U.S. at 687. They fail to make the requisite showing as to the first prong of
this inquiry.    Different opinions by this court have reached different
conclusions as to whether venue for § 1343 offenses is proper only in districts
where a wire communication began, continued, or was completed, or whether
such venue is also proper in districts where the communication was
orchestrated. Compare, e.g., Boruff v. United States, 310 F.2d 918, 923 (5th
Cir. 1962) (venue improper in district through which no interstate
communication traveled, notwithstanding that other, related activity took
place in that district), with, e.g., United States v. Harbolt, 426 F.2d 1346, 1347
(5th Cir. 1970) (venue proper in district through which no interstate
communication traveled because other, related activity took place in that
district). Given the unclear state of the law in this circuit, the appellants have
not shown that counsel rendered ineffective assistance in failing to challenge
venue in the Southern District of Texas. See Sharp v. Johnson, 107 F.3d 282,
288 n.19 (5th Cir. 1997) (counsel’s performance not deficient in “fail[ing] to
comply with legal mandates which are uncertain, vague, or undecided at the
time of the allegedly deficient conduct”).
      The judgment of the district court is AFFIRMED.




                                        3